





CITATION:
Piccolo v. Piccolo (Sam's
          Auto Body Shop), 2011 ONCA 688



DATE: 20111104



DOCKET: C53448



COURT OF APPEAL FOR ONTARIO



Goudge, Armstrong and Lang JJ.A.



BETWEEN



Sam Piccolo



Applicant (Appellant)



and



Anthony Piccolo, carrying on business as Sams Auto
          Body Shop



Respondent (Respondent)



Raymond Colautti, for the appellant



Claudio Martini, for the respondent



Heard:
October 31, 2011



On appeal from the order of Justice Renee M. Pomerance of the
          Superior Court of Justice dated March 11, 2011.



APPEAL BOOK ENDORSEMENT



[1]

We see no basis to interfere with the decision of Pomerance J.

[2]

Unlike the
Naneff
case there has been no demand by the appellant
    for repayment of his shareholders loan, nor a finding that he has been
    oppressed, nor an order that the loan be repaid.  The appellants oppression
    application does not seek repayment of his loan.
Naneff
does not
    provide a basis for interest in this case.

[3]

Nor is there any equitable basis for entitlement to interest.  There was
    no agreement to pay interest between the shareholders.  Nor was the loan a
    result of an inspection of funds by the appellant.  The masters finding does
    not constitute an error in principle.

[4]

Finally, the entitlement to interest cannot be founded on the concept of
    prejudgment interest.  There has been no judgment on which to award interest.

[5]

The appeal is dismissed.  Costs to the respondent fixed at $9,000.


